DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 11/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An information disclosure statement (IDS) was submitted on 03/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An information disclosure statement (IDS) was submitted on 03/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because after the paragraph it says “FIG. 8”.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-5 and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/946,062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the copending application contains an additional information for the final limitation but uses an “or” which does not need to be taught by the prior art if the other parts of the limitation art met which would make the claim effectively the same as the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16/948,112
Co-pending Application No. 16/946,062
1. A method comprising:
receiving, by a blockchain system associated with a distributed file system, information identifying a transaction performed in relation to a file stored in the distributed file system: and
in the blockchain system, creating a respective block for each action performed while performing the transaction in relation to the file, wherein each created block comprises information identifying an action of the transaction and a block signature of a prior block, and


receiving, by a blockchain system associated with a distributed file system, information identifying a transaction performed in relation to a file stored in the distributed file system; and
in the blockchain system, creating a respective block for each action performed while performing the transaction in relation to the file, wherein each created block comprises information identifying an action of the transaction and a block signature of a prior block, and
or a tag associated with the file.

2. The method of claim 1, wherein each created block comprises information identifying the latest location of the file in the distributed file system.
3. The method of claim 2, wherein information identifying the latest location of the file comprises a latest directory path for the file in the distributed file system.
3. The method of claim 2, wherein information identifying the latest location of the file comprises a latest directory path for the file in the distributed file system.
4. The method of claim 1, wherein each created block further comprises information identifying a tag associated with the file.
4. The method of claim 1, wherein each created block comprises information identifying a signature of data content of the file.
5. The method of claim 1, wherein the transaction comprises one or more of a file operation, an operation to access the file, an operation to change a status of the file, an operation to change a location of the file or an operation corresponding a retention-state transition of the file.
5. The method of claim 1, wherein the transaction comprises one or more of a file operation, an operation to access the file, an operation to change a status of the file, an operation to change a location of the file or an operation corresponding a retention-state transition of the file.
8. The method of claim 1, further comprising validating one or more blocks, of the distributed 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alas et al., Patent Application Publication No. 2020/0104294 (hereinafter Alas).

Regarding claim 1, Alas teaches:
A method comprising: receiving, by a blockchain system associated with a distributed file system (Alas Paragraph [0029], keeping with the nature of a blockchain being distributed), information identifying a transaction performed in relation to a file stored in the distributed file system (Alas Paragraph [0029], keeping with the nature of a blockchain being distributed. The blockchain 1000 is thus, in practice, maintained as a dynamic data structure within the storage systems 510); and
Alas Paragraph [0031], identify the block, the various events ("transactions") encoded in the block, the time the block was created, other metadata), wherein each created block comprises information identifying an action of the transaction and a block signature of a prior block (Alas Paragraph [0042], block b0 will include and encode the hash tree and root value for the previous block group), and
wherein each created block comprises one or more of information identifying a signature of metadata of the file or a signature of data content of the file (Alas Paragraph [0060], identifier of the blockchain itself, the set of validators that validated the block (as shown by the signatures in the block)).

Regarding claim 2, Alas further teaches:
The method of claim 1, wherein each created block further comprises information identifying a latest location of the file (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 3, Alas further teaches:
The method of claim 2, wherein information identifying the latest location of the file comprises a latest directory path for the file in the distributed file system (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 4, Alas further teaches:
The method of claim 1, wherein each created block further comprises information identifying a tag associated with the file (Alas Paragraph [0031], identify the block, the various events ("transactions") encoded in the block, the time the block was created, other metadata).

Regarding claim 5, Alas further teaches:
The method of claim 1, wherein the transaction comprises one or more of a file operation (Alas Paragraph [0031], identify the block, the various events ("transactions") encoded in the block, the time the block was created, other metadata), an operation to access the file, an operation to change a status of the file (Alas Paragraph [0050], compare the stored blocks with those in the blockchain to detect any changes, or at least to confirm that those blockchain blocks are still valid), an operation to change a location of the file or an operation corresponding a retention-state transition of the file (Alas Paragraph [0050], compare the stored blocks with those in the blockchain to detect any changes, or at least to confirm that those blockchain blocks are still valid).

Regarding claim 8, Alas further teaches:
The method of claim 1, further comprising validating one or more blocks, of the distributed ledger, created before the creation of each created block (Alas Paragraph [0050], compare the stored blocks with those in the blockchain to detect any changes, or at least to confirm that those blockchain blocks are still valid).

Regarding claim 9, Alas further teaches:
The method of claim 1, further comprising performing audit on the file, through the blockchain system, to validate consistency of the file (Alas Paragraph [0076], auditor 9000 may wish to have a specific history tree established for a particular entity/client that it will need to audit).

Regarding claim 10, Alas further teaches:
The method of claim 9, wherein performing audit comprises: retrieving, by an auditing system, first information comprising one or more of the signature of metadata of the file or the signature of data content of the file from a latest block (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions, Paragraph [0033], block data and/or metadata, or some other file) signed by PKI signatures of the validators), of the blockchain system, that corresponds to the file (Alas Paragraph [0060], identifier of the blockchain itself, the set of validators that validated the block (as shown by the signatures in the block));
retrieving, by the auditing system, second information comprising one or more of a signature of metadata of the file or a signature of data content of the file from the distributed file system (Alas Paragraph [0060], identifier of the blockchain itself, the set of validators that validated the block (as shown by the signatures in the block), Paragraph [0033], block data and/or metadata, or some other file) signed by PKI signatures of the validators); and
determining whether first information matches second information (Alas Paragraph [0047], hashes match up all the way from the event representation to the root of the corresponding history tree).

Regarding claim 11, Alas further teaches:
The method of claim 10, wherein retrieving first information comprises retrieving, from the distributed ledger, the latest block corresponding to a block signature of a reference block that corresponds to the file (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 12, Alas further teaches:
The method of claim 11, wherein the reference block and the latest block correspond to the file, and the reference block is created before the latest block (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 13, Alas further teaches:
The method of claim 11, wherein the reference block is same to the latest block (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 14, Alas further teaches:
The method of claim 10, wherein retrieving second information comprises retrieving second information from the file stored in the distributed file system (Alas Paragraph [0029], keeping with the nature of a blockchain being distributed. The blockchain 1000 is thus, in practice, maintained as a dynamic data structure within the storage systems 510).

Regarding claim 15, Alas teaches:
An article comprising at least one non-transitory machine readable medium containing a set of instructions executable by at least one processing resource to (Alas Paragraph [0081], volatile and/or non-volatile memory and/or storage):
access a latest block, in a distributed ledger of a blockchain system, that corresponds to a file stored in a distributed file system (Alas Paragraph [0050], compare the stored blocks with those in the blockchain to detect any changes, or at least to confirm that those blockchain blocks are still valid), wherein the distributed file system is associated with the blockchain system (Alas Paragraph [0050], compare the stored blocks with those in the blockchain to detect any changes, or at least to confirm that those blockchain blocks are still valid);
retrieve, from the latest block, first information comprising one or more of a signature of metadata of the file or a signature of data content of the file (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions, Paragraph [0033], block data and/or metadata, or some other file) signed by PKI signatures of the validators);
retrieve, from the distributed file system, second information comprising one or more of a signature of metadata of the file or a signature of data content (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions, Paragraph [0033], block data and/or metadata, or some other file) signed by PKI signatures of the validators); and
determine whether first information matches second information (Alas Paragraph [0047], hashes match up all the way from the event representation to the root of the corresponding history tree).

Regarding claim 16, Alas further teaches:
The article of claim 15, wherein the instructions comprise instructions executable by the at least one processing resource to retrieve, in the distributed ledger, the latest block corresponding to a block signature of a reference block that corresponds to the file (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 17, Alas further teaches:
The article of claim 16, wherein the reference block and the latest block correspond to the file, and the reference block is created before the latest block (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 18, Alas further teaches:
The article of claim 16, wherein the reference block is same to the latest block (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 20, Alas teaches:
An auditing system comprising: at least one processing resource (Alas Paragraph [0081], system hardware 2100 with at least one processor 2111); and at least one non-transitory machine readable storage medium comprising instructions executable by the at least one processing resource to (Alas Paragraph [0081], volatile and/or non-volatile memory and/or storage):
access a latest block, of a distributed ledger of a blockchain system, that corresponds to 4 file stored in a distributed file system (Alas Paragraph [0050], compare the stored blocks with those in the blockchain to detect any changes, or at least to confirm that those blockchain blocks are still valid), wherein the distributed file system is associated with the blockchain system (Alas Paragraph [0050], compare the stored blocks with those in the blockchain to detect any changes, or at least to confirm that those blockchain blocks are still valid);
retrieve, from the latest block, first information comprising one or more of a signature of metadata of the file or a signature of data content of the file (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions, Paragraph [0033], block data and/or metadata, or some other file) signed by PKI signatures of the validators);
retrieve, from the distributed file system, second information comprising one or more of a signature of metadata of the file or a signature of data content from the file (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions, Paragraph [0033], block data and/or metadata, or some other file) signed by PKI signatures of the validators); and
determine whether first information matches second information (Alas Paragraph [0047], hashes match up all the way from the event representation to the root of the corresponding history tree).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alas in view of Krauss et al., Patent Application Publication No. 2019/0012666 (hereinafter Krauss).

Regarding claim 6, Alas teaches parent claim 5.
Alas does not expressly disclose:
wherein the retention-state transition comprises a transition from one retention-state of a plurality of retention-states to another retention-state of the plurality of retention states, wherein the plurality of retention states comprises normal state, WORM state, retained state, WORM-retained state and legal hold state.
However, Krauss teaches:
wherein the retention-state transition comprises a transition from one retention-state of a plurality of retention-states to another retention-state of the plurality of retention states, wherein the plurality of retention states comprises normal state, WORM state, retained state, WORM-retained state and legal hold state (Krauss Paragraph [0057], system 100 is further configured to, upon transition of a consumable to resolution state 120 (e.g., after validation by blockchain 102 of step S144 or step S146)).
The claimed invention and Krauss are from the analogous art of blockchain.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Alas and Krauss to have combined Alas and Krauss.  One of ordinary skill in the art would recognize the benefits of using retention policies for having rules on how and what data to retain.

Regarding claim 7, Alas teaches parent claim 1.
Alas does not expressly disclose:
wherein the file is associated with a retention-state according to a retention policy stored in the distributed file system.
However, Krauss teaches:
wherein the file is associated with a retention-state according to a retention policy stored in the distributed file system (Krauss Paragraph [0081], according to instructions from first consumer 206, or according to the particular data security and retention policy of storage system 216).
The claimed invention and Krauss are from the analogous art of blockchain.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Alas and Krauss to have combined Alas and Krauss.  One of ordinary skill in the art would recognize the benefits of using retention policies for having rules on how and what data to retain.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alas in view of Pierce et al., Patent Application Publication No. 2017/0352116 (hereinafter Pierce).

Regarding claim 19, Alas teaches parent claim 15.
Alas does not expressly disclose:
wherein the instructions comprise instructions executable by the at least one processing resource to generate a report that contains information identifying whether first information matches second information.
However, Pierce teaches:
wherein the instructions comprise instructions executable by the at least one processing resource to generate a report that contains information identifying whether first information matches second information (Pierce Paragraph [0127], the exchange computing system generates and owns data that reports upon match engine activity. As described herein, market data feeds are based on data generated by the exchange computing system).
The claimed invention and Pierce are from the analogous art of blockchain.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Alas and Pierce to have combined Alas and Pierce.  One of ordinary skill in the art would recognize the benefits of creating reports in order to view the data and matches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164